


Exhibit 10.3

 

THIRD AMENDMENT TO CREDIT FACILITY AGREEMENT

 

Reference is made to that certain Credit Facility Agreement dated as of
August 30, 2006, by and between TechTarget, Inc., and Citizens Bank of
Massachusetts now known as RBS Citizens, National Association, its successor by
merger (the “Bank”), which Credit Facility Agreement, as amended by the First
Amendment to Credit Facility Agreement dated August 30, 2007 and further amended
by the Second Amendment to Credit Facility Agreement dated December 18, 2008, is
referred to herein as the “Credit Agreement.”  Capitalized terms not defined
herein shall bear the same definitions as set forth in the Credit Agreement.

 

WHEREAS, the parties desire to reduce the Credit Line from $20,000,000 to
$5,000,000 effective as of December 1, 2009.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree to amend the Credit Agreement as
follows:

 

1.                                       The definitions of “Credit Line” and
“Maximum Commitment” set forth in Section 1 are hereby amended by deleting the
figure “$20,000,000” and substituting therefor the figure “$5,000,000”.

 

2.                                       Section 2.10 entitled Unused Line Fee
is hereby amended by deleting the figure “$20,000,000” and substituting therefor
the figure “$5,000,000”.

 

3.                                       As amended hereby, the Credit Agreement
shall continue in full force and effect.  The obligations of the Borrower under
the Credit Agreement and all other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed by the Borrower.

 

4.                                       The Borrower represents and warrants to
the Bank that (i) to the best of its knowledge no Events of Default have
occurred and no event which with the passage of time of the giving of notice (or
both) would constitute an Event of Default has occurred; (ii) to the best of its
knowledge the Borrower has complied with all the covenants and agreements
contained in the Loan Documents; (iii) to the best of its knowledge the
representations and warranties of the Borrower contained in the Loan Documents
are true and correct in all material respects as of the date hereof; and
(iv) this Amendment and all other documents relating to this Amendment delivered
this date to the Bank have been authorized by all necessary actions on the part
of the Borrower.

 

(there is no further text on this page)

 

--------------------------------------------------------------------------------


 

As amended hereby, the Credit Agreement is hereby affirmed and shall continue in
full force and effect in accordance with its terms.

 

Executed this 17th day of December, 2009

 

 

TECHTARGET, INC.

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION,

 

successor by merger to Citizens Bank of Massachusetts

 

 

 

 

 

By:

 

 

William M. Clossey, Vice President

 

2

--------------------------------------------------------------------------------
